Title: To George Washington from William Pearce, 4 June 1794
From: Pearce, William
To: Washington, George


               
                  Sir
                  Mount vernon June 4th 1794
               
               I Received your letter of the 25th of May the Cause of your drilled wheat and I[n]deed the whole Crop being so bad—Must have been from the long Drought last fall which prevented a Great Deal from Coming up and I beleive what did Come up did not Git soficient Strength to stand the winters frost—and what did live through the winter was Very much Injured this spring by the long dry spell we had—we have now rain In Great abundance the Ground Is so wet we have not been able to touch our Corn feilds this 4 days past this Seasonable Spell has made the oats Flax & Buck wheat Look thriveing and Cleaver and I am in hopes thare will be a Tollarable Crop But it Come too late for the Clover.
               Your sheep have no doubt Degenerated a Great deal and no stock Is so apt to do it as sheep with out the Greatest Care, and one Reason of your sheep Giting so bad Is I beleive from killing and Selling the Best forward Ewe lambs and keep’g the Latter small ones to breed from—and not Culling out the old ones In
                  
                  time—but I have reason to beleive that thare Is a distempr a Mongst them for they keep Dieing yet—I have Culled them all over and taken the rams & culls and put them In a feild Seperate from the rest and will Leave none to be wintered but those that Look healthy and are likely to be brought through the winter well.
               I informed you In My last letter of the fruit Trees and thorn plants Comeing to hand, and it was Very luckey that it happend In so Seasonable a time they are Some of them buding out & I am In hopes a great many of them will live.
               I also Informd you In My last letter of the flour being sold the wet weather has prevented Its all being deliverd. I have sold the Midlings and ship stuff the first for 12/6 ⅌ cwt & the latter for 9/6 pr cwt & to pay for the Barrells.  I am Sir with the Greatest Respect your Humble Servt
               
                  William Pearce
               
               
                  payable In 60 days
               
            